          Case 2:21-mj-08023-TJJ Document 1 Filed 02/12/21 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                             :
                                                      :
                                                      :
              v.                                      :       Case No. 21-MJ-8023-01-TJJ
                                                      :
WILLIAM CHRESTMAN,                                    :
                                                      :
                                                      :
                   Defendant.                         :

                UNITED STATES MOTION FOR PRETRIAL DETENTION

       The United States of America, by and through undersigned counsel, respectfully submits

that Defendant William Chrestman be detained pending trial. Defendant Chrestman should be

detained pursuant to 18 U.S.C. § 3142(f)(1)(E) because he committed a felony that involved the

possession or use of a dangerous weapon, and under § 3142(f)(2)(A) because there is a serious risk

that he will flee if released from custody, and under § 3142(f)(2)(B) because there is a serious risk

that he will obstruct or attempt to obstruct justice; or will threaten, injure, or intimidate a

prospective witness (or attempt to do so). As noted below, there are no conditions, or combination

of conditions, which would ensure Defendant Chrestman’s presence at trial or the safety of the

community if he were to be released.

                                         THE CHARGES

       Defendant Chrestman is charged in the District of Columbia by criminal complaint with

six counts – Conspiracy (18 U.S.C. § 371); Civil Disorder (18 U.S.C. § 231(a)(3)); Obstruction of

an Official Proceeding (18 U.S.C. § 1512(c)(2)); Threatening to Assault a Federal Law

Enforcement Officer (18 U.S.C. § 115(a)(1)(B)); Knowingly Entering or Remaining an any

Restricted Building or Grounds without Lawful Authority and with a Dangerous Weapon (18

U.S.C. §§ 1752(a)(1) and (2); 18 U.S.C. § 1752(b)(1)(A)); and Disorderly Conduct on Capitol
          Case 2:21-mj-08023-TJJ Document 1 Filed 02/12/21 Page 2 of 12




Grounds (40 U.S.C. §§ 5104(e)(2)(D) and (G)).

       Defendant Chrestman was arrested at his residence in the District of Kansas and is before

the Court pursuant to Fed. R. Crim. P. Rule 5.

                                      RELEVANT FACTS

       On January 6, 2021, a mob of rioters descended on the United States Capitol building in

Washington, D.C., as part of a concerted effort to prevent a Joint Session of Congress from

certifying the Electoral College results and declaring Joseph R. Biden, Jr., to be the 46th President

of the United States of America. Whereas some of these rioters traveled to Washington, D.C.

individually, a number of extremist and militia groups coordinated together to gather in

Washington, expressing in advance their intent to interfere with the Electoral College certification.

       One such extremist group was the Proud Boys. Proud Boys is a nationalist organization

with multiple U.S. chapters and potential activity in other Western countries. The group describes

itself as a “pro-Western fraternal organization for men who refuse to apologize for creating the

modern world; aka Western Chauvinists.” Proud Boys members routinely attend rallies, protests,

and other First Amendment-protected events, where certain of its members sometimes engage in

acts of violence against individuals whom they perceive as threats to their values. The group has

an initiation process for new members, which includes the taking of an “oath.” Proud Boys

members often wear the colors yellow and black, as well as other apparel adorned with Proud

Boys-related logos and emblems.

       Beginning as early as December 2020, public communications from Proud Boys organizers

encouraged members of the Proud Boys to attend the January 6, 2021 demonstration in

Washington, D.C. Such communications included messages sent by the self-described chairman


                                                     2
         Case 2:21-mj-08023-TJJ Document 1 Filed 02/12/21 Page 3 of 12




of the Proud Boys, Enrique Tarrio. For example, on December 29, 2020, Tarrio posted a message

on the social media site Parler about the demonstration planned for January 6, 2021. Among other

things, Tarrio announced that the Proud Boys would “turn out in record numbers on Jan 6th but

this time with a twist… We will not be wearing our traditional Black and Yellow. We will be

incognito and we will be spread across downtown DC in smaller teams. And who knows….we

might dress in all BLACK for the occasion.” The statement about dressing in “all BLACK” is a

reference to dressing like the group known as “Antifa,” who the Proud Boys have identified as an

enemy of their movement and are often depicted in the media wearing all black to demonstrations.

      On January 6, 2021, a large group of Proud Boys were captured on publicly-available video

marching in a group on Constitution Avenue, Northwest, in the area around First Street, Northwest. The

group march was led by, among others, Proud Boys organizers Joseph Biggs and Ethan Nordean, who

have both been charged in the District of Columbia by complaint. 1 The group was engaged in various

chants and response calls, including “F*** Antifa!” and “Whose streets? Our streets!” Defendant

Chrestman was within this group.

       Defendant Chrestman was captured on publicly available video recordings interacting with

several members of the Proud Boys near the Capitol before it was breached. The same group of Proud

Boys were later captured on publicly-available video moving toward the pedestrian entrance to the




1
  On January 19, 2021, Joseph Biggs was charged in the District of Columbia by criminal complaint for
violations of 18 U.S.C. §§ 1512(c) and 1752(a), and 40 U.S.C. §§ 5104(e)(2)(D) and (F). United States
v. Joseph Biggs, 21-mj-126. On February 2, 2021, Ethan Nordean was charged in the District of
Columbia by criminal complaint for violations of 18 U.S.C. §§ 1361, 2, and 1512(c)(2), among other
charges, in connection with his actions at the U.S. Capitol on January 6, 2021. United States v. Ethan
Nordean, 21-mj-195.

                                                  3
            Case 2:21-mj-08023-TJJ Document 1 Filed 02/12/21 Page 4 of 12




Capitol grounds on First Street, Northwest. The group continued to be led by Proud Boy organizers

Biggs and Nordean.

                     Defendant Chrestman’s Conduct at the Capitol on January 6, 2021

       Shortly before 1:00 p.m., a large crowd, including a large group of Proud Boys, gathered near the

pedestrian entrance to the Capitol grounds on First Street. The entrance was secured by a small number

of U.S. Capitol Police, who stood behind a waist-high metal barrier. Shortly thereafter, two men

advanced toward the waist-high metal gate. The crowd followed. Defendant Chrestman moved to the

front of the crowd during the initial confrontation with law enforcement. A black helmet with a piece

of orange tape hung from Defendant Chrestman’s backpack. This orange tape is similar in kind and

character to the orange tape affixed to the headwear of others, including Felicia Konold, Cory Konold,

Christopher Kuehne, and Louis Enrique Colon. 2

       Within minutes, the crowd overwhelmed the U.S. Capitol Police officers. The metal barricades

were toppled, and the crowd advanced toward the Capitol. Within minutes, Defendant Chrestman, along

with Felicia Konold and Cory Konold, moved past the barrier and placed themselves at or near the front

of the crowd at the next police barrier.

       As Capitol Police began to form another line closer to the Capitol, Defendant Chrestman was

among those at the front of the crowd. Defendant Chrestman stood directly in front of Capitol Police

officers who were attempting to guard the Capitol. Defendant Chrestman yelled at the Capitol Police

officers, “You shoot and I’ll take your fucking ass out!” At a different point, Capitol Police officers

attempted to arrest one person from the crowd, and Defendant Chrestman encouraged other members of



2
 Felicia Konold, Cory Konold, Christopher Kuehne, and Louis Enrique Colon are charged via complaint in the District of
Columbia (case 2-mj-00218) with various offenses, including conspiracy, related to their role at the Capitol on January 6,
2021.
                                                             4
          Case 2:21-mj-08023-TJJ Document 1 Filed 02/12/21 Page 5 of 12




the crowd to stop the Capitol Police from arresting him. Among other things, Defendant Chrestman said

to other members of the crowd, “Don’t let them take him!”

      The next police line was soon overwhelmed and outflanked by crowds of people as the crowd

advanced to the front plaza of the U.S. Capitol. Defendant Chrestman moved to the front of the crowd

and stood directly in front of law enforcement officers who were attempting to guard the Capitol.

Defendant Chrestman put on the black helmet with orange tape, and he can be seen holding what appears

to be a wooden club or axe handle, which had previously included a flag wrapped around it.

      Shortly thereafter, Defendant Chrestman removed the black helmet and donned what appears to

be a respirator. The helmet with orange tape that had been worn by Defendant Chrestman was then worn

briefly by Cory Konold. As depicted in images, Felicia Konold helped Cory Konold put on the helmet.

      Video footage taken during the event also captured Defendant Chrestman addressing the crowd of

people who had unlawfully assembled on the Capitol grounds. At one point, Defendant Chrestman

turned to face the crowd and shouted: “Whose house is this?” The crowd responded, “Our house!”

Defendant Chrestman shouted, “Do you want your house back?”                The crowd responded, “Yes!”

Defendant Chrestman shouted back, “Take it!”

      At another point while outside the Capitol, Defendant Chrestman, Felicia Konold, Cory Konold,

and others used their hands and bodies in an effort to disrupt or dismantle the metal barriers that officers

were using to control the crowd.

                Defendant Chrestman’s Conduct Inside the Capitol on January 6, 2021

       Defendant Chrestman subsequently entered the U.S. Capitol. Video footage obtained from

surveillance cameras inside the Capitol, along with open source video, depicts efforts by law enforcement

officers to lower metal barriers in the tunnels underneath the Capitol. These metal barriers are designed


                                                     5
            Case 2:21-mj-08023-TJJ Document 1 Filed 02/12/21 Page 6 of 12




to seal off areas of the Capitol and were deployed in an effort to control the crowd. U.S. Capitol Police

officers were positioned on the other side of the metal barriers, which were being lowered to prevent the

crowd from advancing. Defendant Chrestman (along with others) took deliberate steps to prevent the

barriers from closing. Defendant Chrestman used the wooden club or axe handle to obstruct the metal

barriers.

                                 Search of Defendant’s Residence

        On February 11, 2021, federal law enforcement officers executed a search warrant at

Defendant Chrestman’s home. Among the items recovered from the search were his cellular

telephone. Of note, that phone was found in the dresser drawer of Defendant Chrestman’s

young child. Items not recovered during the search was any camouflage clothing or tactical

gear similar to what Defendant Chrestman wore on January 6, 2021. Additionally, none of

Defendant Chrestman’s firearms were seen by the agents during the search of the residence.

Defendant Chrestman has displayed a particular rifle on social media posts several times and the

posts give the impression that the firearm has significant meaning to Defendant Chrestman. It is

noteworthy that rifle was absent from Defendant Chrestman’s home. (Investigating agents

learned from one of Defendant Chrestman’s associates that after January 6, 2021, Defendant

Chrestman asked an associate to keep Defendant Chrestman’s firearms.)

                                          ARGUMENT

        As a preliminary matter, the “rules concerning the admissibility of evidence in criminal

trials do not apply to the presentation and consideration of information at the [detention] hearing.”

18 U.S.C. § 3142(f). The parties may proceed by way of proffer and hearsay is permitted. Id.;

United States v. Smith, 79 F.3d 1208, 1210 (D.C. Cir. 1996). Moreover, the United States is not


                                                     6
           Case 2:21-mj-08023-TJJ Document 1 Filed 02/12/21 Page 7 of 12




required to “spell out in precise detail how the United States will prove its case at trial, nor specify

exactly what sources it will use.” United States v. Martir, 782 F.2d 1141, 1145 (2d Cir. 1986);

United States v. Williams, 798 F. Supp. 34, 36 (D.D.C. 1992). A pretrial detention hearing should

not be used as a discovery device and cross-examination should be limited to the disputed issues,

since the detention hearing is not to be turned into a mini-trial and is not to be used as a subterfuge

to obtain discovery. Smith, 79 F.3d at 1210; Williams, 798 F. Supp. at 36.

        At a detention hearing, the government’s burden is to prove risk of flight by a

preponderance of evidence and to prove dangerousness to any other person or the community by

clear and convincing evidence. United States v. Cisneros, 328 F.3d 610, 616 (10th Cir. 2003).

1.      The United States’ Stated Bases for Detention

        The United States seeks detention pending trial pursuant to 18 U.S.C. § 3142(f)(1)(E),

because Defendant Chrestman not only violently entered the U.S. Capitol without lawful authority,

but he also went in carrying a dangerous weapon, that is, an axe handle, that he concealed initially

with a flag. The United States also seeks detention pursuant to 18 U.S.C. § 3142(f)(2)(A),

because Defendant Chrestman poses a serious risk of flight and under § 3142(f)(2)(B), because

there is a serious risk that he will obstruct or attempt to obstruct justice, or will threaten, injure, or

intimidate a prospective witness (or attempt to do so).

2.    The Bail Reform Act Factors All Favor Detention Given Defendant’s Risk of Flight and
      Danger to the Community

        There are four factors under Section 3142(g) that the Court should analyze in determining

whether to detain the defendant pending trial: (1) the nature and circumstances of the offense

charged; (2) the weight of the evidence against Defendant Chrestman; (3) his history and

characteristics; and (4) the nature and seriousness of the danger to any person or the community

                                                       7
          Case 2:21-mj-08023-TJJ Document 1 Filed 02/12/21 Page 8 of 12




that would be posed by his release. As noted below, these factors weighs in favor of pretrial

detention in this case.

       A.     The Nature and Circumstances of the Offenses Charged Weigh in Favor of
       Detention

        The nature and circumstances of the charged offenses weigh heavily in favor of detention.

Defendant Chrestman, a member of a right-wing militia, knowingly and willfully participated in a

riot that was designed to prevent the United States Congress from certifying the results of the 2020

Presidential election. Not only did Defendant Chrestman participate in the riot, he assumed a

leadership role by shouting “Whose house is this?” and encouraging the crowd to “Take it!”

        Words alone may never communicate the true nature of the crimes that were carried out

on January 6. It is an event that cannot be measured in the number dead, injured, or wounded,

but rather in the destabilizing effect that it has had on this country. This destabilizing effect is

precisely what Defendant Chrestman envisioned when he decided to travel to the Capitol, helped

lead others into the U.S. Capitol, and participated in the Proud Boys’ participation in the riot at the

Capitol building.

        B.     The Weight of the Evidence Against the Defendant Weighs in Favor of Detention

       The weight of the evidence against Defendant Chrestman weighs strongly in favor of

detention. Dozens of videos and photographs exist to prove Defendant Chrestman’s participation

in the Capitol riot on January 6, 2021. The items seized from Defendant Chrestman’s home on

February 11, 2021, do not further corroborate his commission of the crimes charged, but the

absence of any camouflage clothing or tactical gear worn on January 6, 2021, suggests he took

specific acts to remove evidence linking him to the crimes committed.

       Similarly, when agents surveilled Defendant Chrestman’s home on January 19, 2021, they

                                                      8
            Case 2:21-mj-08023-TJJ Document 1 Filed 02/12/21 Page 9 of 12




noted the numbers for his address displayed on the home. Yet, a few days before the service of

the search warrant those numbers were removed from the home.                The missing numbers

corresponds with Defendant Chrestman’s efforts to remove all firearms from his home following

the January 6, 2021 criminal activity and secreting his cellular telephone in his young child’s

dresser drawer. In other words, various actions to cover up or distance himself from the crimes

committed.

       C.      The Defendant’s History and Characteristics Weigh in Favor of Detention

       Though Defendant Chrestman’s criminal record is limited with drug trafficking activity in

the mid-1990’s, his character weighs in favor of detention.        Defendant Chrestman was the

apparent leader of this particular cell of Proud Boys who violently stormed the Capitol on January

6. His violent actions and words on that day, especially directed toward U.S. Capitol Police

Officers underscore Defendant Chrestman’s contempt for the peaceful, orderly function of

government. This shows that, if Defendant Chrestman were released, it is unlikely that he would

abandon this ideology that led he and others to “take” the Capitol, as he directed them. Just more

than one month has passed since this terrible incident, and still the Capitol remains on high alert.

The Capitol and other seats of government, including those in the District of Kansas, are made less

safe with the release of leaders of the violence on January 6, like Defendant Chrestman.

       D.     The Danger to the Community Created by Defendant’s Release, and the Risk
       of Defendant’s Flight Both Weigh in Favor of Detention

               i.      Defendant Poses a Substantial Risk of Danger to the Community

       Defendant Chrestman poses a substantial risk of danger to the community if he is released.

His actions on January 6, 2021, demonstrated utter disregard for basic safety of others and a

willingness to flout authority in support of mayhem. Defendant Chrestman encouraged others to

                                                    9
         Case 2:21-mj-08023-TJJ Document 1 Filed 02/12/21 Page 10 of 12




violate the law and took active measures to make it easier for others to violate the law by removing

barriers and other conduct to obstruct U.S. Capitol Police. Defendant Chrestman readily recruited

two individuals from Arizona to join the group of Kansas City Proud Boys, who then participated

in the crime spree on U.S. Capitol grounds.

       There is no reason to believe that Defendant Chrestman, or any of his Proud Boy associates,

are any more interested in “complacency,” or any less interested in fomenting rebellion than they

were on January 5. If nothing else, the events of January 6, 2021, have exposed the size and

determination of right-wing fringe groups in the United States, and their willingness to place

themselves and others in danger to further their political ideology.           Releasing Defendant

Chrestman to rejoin their fold and plan their next attack poses a potentially catastrophic risk of

danger to the community.

               ii.     Defendant Poses a Serious Risk of Flight

       Defendant Chrestman also poses a serious risk of flight. While he may have long-term

ties to the Kansas City area, he demonstrated concerning behavior by removing the street address

numbers from his home following his return after January 6, 2021. The removal of firearms, the

disposal or removal of camouflage clothing, the disposal or removal of tactical gear, the disposal

or removal of the respirator, the disposal or removal of the wood club or axe handle, and the

secretion of his cellular phone in his young child’s dresser drawer all point to calculated efforts to

distance himself from the crimes committed on January 6, 2021. Those actions suggest responses

to guilty acts, which leads to the conclusion that Defendant Chrestman is not amenable to

conditions that could be imposed by this Court to ensure his appearance at future court hearings.




                                                     10
         Case 2:21-mj-08023-TJJ Document 1 Filed 02/12/21 Page 11 of 12




                                            CONCLUSION

       There is no condition, or combination of release conditions, that could guarantee both

Defendant Chrestman’s presence for trial and the safety of the community if he is released.

Further, the Bail Reform Act factors weigh in favor of detention in this case.

       WHEREFORE, the United States respectfully requests that the Court issue an Order

granting the United States’ motion that Defendant Chrestman be held without bond pending trial.

                                                  Respectfully submitted,

                                                  STEPHEN R. MCALLISTER
                                                  United States Attorney


                                            By:   /s/ D. Christopher Oakley
                                                  D. CHRISTOPHER OAKLEY, #19248
                                                  Assistant United States Attorney
                                                  500 State Avenue, Suite 360
                                                  Kansas City, Kansas 66101
                                                  (913) 551-6730
                                                  (913) 551-6541 (fax)
                                                  Chris.Oakley@usdoj.gov

                                                  /s/ Scott C. Rask
                                                  SCOTT C. RASK, #15643
                                                  Assistant United States Attorney
                                                  500 State Avenue, Suite 360
                                                  Kansas City, Kansas 66101
                                                  (913) 551-6730
                                                  (913) 551-6541 (fax)
                                                  Scott.Rask@usdoj.gov


                                     CERTIFICATE OF SERVICE

       I certify that on February 12, 2021, I electronically filed this Motion for Detention with the

clerk of the court by using the CM/ECF system, which will send a notice of electronic filing to counsel,

but also sent via email to the following:

                                                   11
         Case 2:21-mj-08023-TJJ Document 1 Filed 02/12/21 Page 12 of 12




Che Ramsey
Assistant Federal Public Defender
500 State Avenue, Suite 201
Kansas City, Kansas 66101
(913) 551-6712
Che_ramsey@fd.org
Attorney for defendant


                                           /s/ Scott C. Rask
                                          SCOTT C. RASK, #15643
                                          Assistant United States Attorney




                                         12
